Mr. Chief Justice Mulkey delivered the opinion of the Court: The collector of Effingham county applied to the county court of that county for judgment and order of sale of the north-east quarter of the north-east quarter of section 32, town 7 north, range 5 east, for the taxes of 1870 to 1878, inclusive. Samuel Winter, the owner of the land, appeared and filed written objections thereto, which the court, upon due consideration, sustained, and entered an order accordingly. From that order the People have appealed to this court, and ask a reversal. It appears that in 1879 the county recovered a judgment before a justice of the peace, in the name of the People, against Winter, for the same taxes now in dispute; that a transcript of the proceedings and judgment before the justice was filed in the office of the clerk of the circuit court, and thereby became a judgment of record in said circuit court; that the land in question was regularly sold under that judgment as the property of the said Winter, and was bid off by the county for the full amount of said judgment and costs, and the county thereupon received the usual certificate of purchase, which it afterward sold and assigned to Ella Douthett. The proceeds of the certificate of purchase were distributed by the collector among the various municipalities entitled thereto, in the same manner as taxes collected on sales of land. Ella Douthett subsequently received a sheriff’s deed for the premises, but on learning they were subject to the right of homestead, and that consequently no title passed by the sheriff’s deed, she thereupon filed a bill in the circuit court, against Winter and the county, and obtained a decree setting aside the levy, execution, sale and sheriff’s deed under the previous proceedings, and reversing the judgment; also subrogating Ella Douthett to all the rights of the county in respect to such judgment. After obtaining the judgment in question, the taxes for which it was rendered were dropped from the collector’s books, and so remained from 1879 to 18.83, inclusive. In November, 1884, they were again entered upon the tax books as delinquent taxes against said land, and the collector, at the May term, 1885, applied to the county, court for judgment, with the result already stated. From this simple narration of the facts it is manifest there is nothing due the State, county, or other municipality, on account of the so-called taxes now sought to be collected. They were all fully paid and discharged by the proceeds of tie sale of the land or certificate of purchase, and if they were paid again, it is very clear neither the .State,- county nor other municipality, for whose use and benefit the levy was originally made, would receive a cent of the money thus to be collected. For whose use or benefit, then, is the money proposed to be raised ? This question is not in express terms answered by the record, but it may reasonably be assumed the suit is conducted in the interest of Ella Douthett, for if it is not, it has not even the shadow of merit in it. Assuming, then, the proceeding is brought in her interest, we are unable to perceive upon what principle it can be sustained. The State obtains a judgment at law against,Winter. Douthett, seeking to obtain title to Winter’s homestead, pays the judgment. Finding that she failed to acquire any title to the latter’s homestead, she then goes into a court of equity and asks that her worthless title be set aside, and that she be subrogated to the rights of the State under that judgment, and it was so decreed. By virtue of the decree she became the equitable owner of the judgment, the legal title of which still remains in the State, which it holds for her use, and her rights under it and relations to it are precisely the same as if she had bought the judgment directly from the county on the day it was recovered, and the county had applied the proceeds to the payment of the taxes for which it was rendered. She now has a right to enforce its collection as is done in other eases. But if it can not be collected in this manner, and the defendant in the judgment has equitable assets subject to its judgment, she may go into a court of equity and have them so applied. Her rights in these respects are the same as they would be in the case of any other judgment. To hold otherwise would be in direct conflict with the case of Douthett v. Winter, 108 Ill. 330. The proceeding in rein is one for the collection of taxes, strictly so-called, and can not be prosecuted in the interests of mere private persons after the taxes have once been paid. The State may well proceed against the tax debtor in personam, and in rein against his land, at the same time; but when the taxes are once paid, by whatsoever means, the proceeding in rein is not available for the purpose of enforcing the rights, real or supposed, of third parties who may have paid such taxes. The case of The People v. Stahl, 101 Ill. 346, is entirely in harmony with this view of the subject. The judgment will be affirmed. Judgment affirmed.